Case 1:19-cv-00992-BMC Document 51-4 Filed 10/25/19 Page 1 of 6 PageID #: 317




                              Exhibit 2
Case 1:19-cv-00992-BMC Document 51-4 Filed 10/25/19 Page 2 of 6 PageID #: 318




                          Exhibit 2: Jones Day Time Entries

                                       Amount
   Date      Timekeeper     Hour                                  Description
                                     (Hour x Rate)
                                                       Communicate with plaintiff's
                                                       counsel, E. Geller, regarding
                                                       Manopla’s consumer file and
                                                       request that Experian be voluntarily
                                                       dismissed from the suit; prepare
                                                       Bates stamped components of
                                                       Manopla’s file to produce to
  3/22/2019 K. Tobitsch        0.7           $140.00   plaintiff's counsel.
                                                       Review/analyze Manopla consumer
                                                       file and develop strategy for a
                                                       potential motion to dismiss;
                                                       communicate with C. Lopata re a
                                                       potential motion to dismiss
  3/27/2019 K. Tobitsch          1           $200.00   strategy.
                                                       Draft/revise email to C. Lopata
                                                       summarizing the legal analysis for
                                                       the pre-motion conference letter;
                                                       communicate with C. Lopata re the
                                                       proposed motion to dismiss; draft
                                                       the pre-motion conference
  3/28/2019 K. Tobitsch        1.2           $240.00   letter.
                                                       Research for the pre-motion
                                                       conference letter; draft the pre-
  3/29/2019 K. Tobitsch        2.5           $500.00   motion conference letter.
                                                       Review/analyze file, complaint, and
   4/1/2019 C. Lopata          2.8       $1,120.00     letter-motion to dismiss.
                                                       Follow-up with plaintiff's counsel
                                                       to discuss the produced
                                                       communications and potentially
                                                       dismissing Experian from the
                                                       matter; communicate with C.
   4/1/2019 K. Tobitsch        0.6           $120.00   Lopata regarding the letter.
                                                       Review/analyze motion to dismiss,
                                                       and communicate with K. Tobitsch
   4/2/2019 C. Lopata          0.5           $200.00   regarding revisions to motion.
                                                       Communicate (in firm) with C.
                                                       Lopata regarding the pre-motion
                                                       conference letter in support of the
                                                       motion to dismiss; revise the pre-
                                                       motion conference letter and
                                                       exhibits to incorporate the edits
   4/2/2019 K. Tobitsch        1.1           $220.00   from C. Lopata.

                                         1
Case 1:19-cv-00992-BMC Document 51-4 Filed 10/25/19 Page 3 of 6 PageID #: 319




                                                    Draft/revise the pre-motion
                                                    conference letter and exhibits to
                                                    incorporate edits from C. Lopata;
   4/3/2019 K. Tobitsch      1.5          $300.00   prepare exhibits to the letter.
                                                    Draft/revise motion to dismiss,
                                                    review/analyze ACDVs, and
                                                    communicate with K. Tobitsch
   4/4/2019 C. Lopata         2           $800.00   regarding motion strategy.
                                                    Review/analyze order regarding
                                                    plaintiff opposition to motion, and
                                                    draft/revise email strategy to K.
                                                    Tobitsch regarding preparation for
                                                    oral argument; review/analyze
                                                    emails regarding proposed pretrial
   4/5/2019 C. Lopata        0.6          $240.00   submission.
                                                    Per K. Tobitsch request, assist with
                                                    retrieving from Westlaw cited cases
   4/5/2019 D. Velez          1           $100.00   in preparation for oral argument.
                                                    Review/analyze all case law cited
                                                    in the parties’ four pre-motion
                                                    conference letters in preparation for
                                                    the oral argument; communicate
                                                    with C. Lopata regarding strategy
   4/9/2019 K. Tobitsch       2           $400.00   for the pre-motion conference.
                                                    Communicate (in firm) with K.
                                                    Tobitsch regarding status
  4/10/2019 C. Lopata        0.5          $200.00   conference.
                                                    Plan and prepare for pre-motion
                                                    conference in support of motion to
                                                    dismiss; participate in the pre-
                                                    motion conference; communicate
                                                    with plaintiff's counsel regarding
                                                    the outcome of the conference and
  4/10/2019 K. Tobitsch      1.6          $320.00   the settlement offer.
                                                    Review/analyze pre-motion letters,
                                                    appear for/attend conference call
                                                    with K. Tobitsch regarding
                                                    summary judgment, protective
                                                    order, document production, Rule
                                                    56.1 statement and deadlines, and
                                                    review/ analyze individual practice
  4/15/2019 C. Lopata         1           $400.00   rules of Judge Cogan.
                                                    Conduct additional case law
                                                    research for the memorandum of
  4/15/2019 K. Tobitsch      0.5          $100.00   law.


                                      2
Case 1:19-cv-00992-BMC Document 51-4 Filed 10/25/19 Page 4 of 6 PageID #: 320




                                                    Conduct case law research for the
                                                    memorandum of law; begin
                                                    drafting the memorandum of law in
                                                    support of the motion for summary
  4/16/2019 K. Tobitsch      3.7          $740.00   judgment.
                                                    Communicate (in firm) with
                                                    attorney K. Tobitsch regarding
                                                    motion for summary judgment,
                                                    Rule 56.1 statement, and client
                                                    affidavit; review/analyze proposed
                                                    discovery and plaintiffs opposition
                                                    to pre-motion letter, and
  4/17/2019 C. Lopata        3.2     $1,280.00      draft/revise outline.
                                                    Draft the memorandum of law in
                                                    support of the motion to dismiss;
                                                    revise the Local Rule 56.1
                                                    Statement of Material Fact and
                                                    Affidavit of client Anna Simmons;
                                                    communicate with C. Lopata
                                                    regarding the motion papers and
                                                    arguments for the memorandum of
                                                    law in support of the motion to
  4/17/2019 K. Tobitsch      4.6          $920.00   dismiss.
                                                    Revise the memorandum of law in
                                                    support of the motion for summary
                                                    judgment; revise the affidavit of
  4/18/2019 K. Tobitsch      1.6          $320.00   client Anna Simmons.
                                                    Draft/revise the memorandum of
                                                    law in support of the motion for
                                                    summary judgment, Simmons
                                                    affidavit, and Local Rule 56.1
                                                    statement of material facts; finalize
  4/23/2019 K. Tobitsch      2.2          $440.00   the citations and footnotes.
                                                    Communicate (in firm) with C.
                                                    Lopata regarding revisions to the
                                                    motion papers; prepare the exhibits
  4/24/2019 K. Tobitsch      0.8          $160.00   to the motion.
                                                    Finalize the notice of motion,
                                                    Simmons affidavit, and six redacted
  4/29/2019 K. Tobitsch      0.7          $140.00   exhibits.
                                                    Draft/revise notice of motion, client
                                                    affidavit of A. Simmons and Rule
                                                    56.1 statement in support of motion
  4/30/2019 C. Lopata        1.8          $720.00   for summary judgment.
                                                    Draft/revise and finalize the
  4/30/2019 K. Tobitsch      2.4          $480.00   memorandum of law; Local Civil

                                      3
Case 1:19-cv-00992-BMC Document 51-4 Filed 10/25/19 Page 5 of 6 PageID #: 321




                                                    Rule 56.1 Statement of Material
                                                    Facts, and Affidavit of Anna
                                                    Simmons; conduct citation check;
                                                    communicate with C. Lopata
                                                    regarding the motion; communicate
                                                    with A. Simmons regarding
                                                    execution of the affidavit.
                                                    Review/analyze reply brief and
                                                    communicate with K. Tobitsch
  5/19/2019 C. Lopata        1.5          $600.00   regarding comments.
                                                    Communicate with C. Lopata
  5/28/2019 K. Tobitsch      0.2           $40.00   regarding the brief.
                                                    Communicate (in firm) with K.
                                                    Tobitsch regarding reply,
                                                    review/analyze exhibits, and
  5/29/2019 C. Lopata        1.6          $640.00   draft/revise brief.
                                                    Draft/revise the reply memorandum
                                                    of law, conduct the final citation
                                                    check, and file in the Eastern
  5/29/2019 K. Tobitsch      1.3          $260.00   District of New York.
                                                    Review/analyze the case law cited
                                                    by in support of summary judgment
                                                    in preparation for the upcoming
  8/28/2019 K. Tobitsch       1           $200.00   oral argument.
                                                    Review/ analyze oral argument
                                                    outline, caselaw, briefs, and
                                                    communicate with K. Tobitsch
  8/30/2019 C. Lopata        2.2          $880.00   regarding comments.
                                                    Draft/revise the oral argument
   9/1/2019 K. Tobitsch      1.5          $300.00   outline.
                                                    Draft/revise the oral argument
   9/2/2019 K. Tobitsch      1.7          $340.00   outline.
                                                    Per K. Tobitsch, request assemble
                                                    cases cited in brief in preparation
                                                    for an oral argument set for
   9/3/2019 D. Velez         2.3          $230.00   September 4.
                                                    Participate in the oral argument;
                                                    communicate with plaintiff's
                                                    counsel regarding the outcome of
                                                    the oral argument and potential
   9/4/2019 K. Tobitsch      1.4          $280.00   dismissal of the case.
                                                    Communicate (other outside
                                                    counsel) with plaintiff's counsel
                                                    regarding the supplemental briefing
   9/5/2019 K. Tobitsch      0.4           $80.00   and potential dismissal of the case.


                                      4
Case 1:19-cv-00992-BMC Document 51-4 Filed 10/25/19 Page 6 of 6 PageID #: 322




                                                    Communicate (in firm) with
                                                    attorney K. Tobitsch regarding
                                                    Nationstar documents, call with
                                                    plaintiff's attorney E. Geller,
                                                    strategy considerations and
                                                    potential filings based on negative
                                                    Nationstar payment
   9/9/2019 C. Lopata         1           $400.00   history documents.
                                                    Communicate with C Lopata
                                                    regarding Nationstar’s production;
                                                    communicate with plaintiff's
                                                    counsel regarding the supplemental
                                                    briefing; review documentation
   9/9/2019 K. Tobitsch      1.3          $260.00   produced by Nationstar.
                                                    Review/analyze Nationstar
                                                    documents and draft/revise email
                                                    memo to attorney K. Tobitsch
                                                    regarding fraudulent affidavit by
                                                    plaintiff, strategy regarding
                                                    accuracy defense, potential
                                                    attorneys' fees motion, and
                                                    additional documents anticipated
  9/10/2019 C. Lopata         1           $400.00   by Nationstar.
                                                    Communicate (other outside
                                                    counsel) with plaintiff's counsel
  9/10/2019 K. Tobitsch      0.7          $140.00   regarding dismissal of the case.
                                                    Review/analyze email from K.
                                                    Tobitsch regarding plaintiff's
                                                    attorney E. Geller and request to
                                                    dismiss with prejudice without
                                                    attorneys’ fees, and draft/revise
  9/11/2019 C. Lopata        0.3          $120.00   response regarding fees calculation
                                                    Communicate (other outside
                                                    counsel) with plaintiff’s counsel
  9/11/2019 K. Tobitsch      0.4           $80.00   regarding dismissal of the case.




                                      5
